 Case 2:16-cv-05959-RRM-ST Document 52 Filed 11/06/19 Page 1 of 1 PageID #: 627



  De



25 Melville Park Road, Suite 235
Melville, New York 11747
(631) 352-0050
pjf@fwlawpllc.com

                                                     November 6, 2019

  Via ECF
  Honorable Roslynn R. Mauskopf
  United States District Judge
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

                  Re:     Wiggins v. The Garden City Golf Club
                          Docket No.: 16 CV 5959 (RRM) (ST)

   Dear Judge Mauskopf:

         This office is new counsel to Plaintiff, Robert Wiggins. I write pursuant to Your Honor’s
  Order dated November 1, 2019. Due to Neil M. Franks “retirement”, between July and October
  2019, approximately 15 active cases pending in State and/or Federal Court were transferred to
  my firm, Famighetti & Weinick, PLLC, including the above-referenced action.

          Neither Joseph A. Myers, Esq., nor anyone from the now defunct law firm of Frank &
  Boland, PC continues to represent Mr. Wiggins. The only counsel of record for Mr. Wiggins
  should be the undersigned, Peter J. Famighetti. I do however, endorse the motion previously
  filed by Mr. Myers.

        If Your Honor requires any further information, please do not hesitate to contact me.
  Thank you for your time and attention to this matter.

                                                             Sincerely,


                                                             Peter J. Famighetti
                                                                 Peter J. Famighetti
  Cc: Domenique Camacho Moran, Esq.
     (Lead Counsel for Defendants via ECF)
